Citation Nr: 0307141	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  94-39 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus, prior to February 18, 1993, to include 
the issue of entitlement to an extraschedular rating under 
38 C.F.R. § 3.321.

2.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 50 percent disabling, to 
include the issue of entitlement to an extraschedular rating 
under 38 C.F.R. § 3.321.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
October 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which increased the evaluation of the 
veteran's bilateral pes planus to 10 percent, effective 
December 19, 1991.  The veteran perfected a timely appeal of 
this determination to the Board.

During the course of this appeal, in a January 1993 rating 
decision, the RO increased the evaluation of the veteran's 
bilateral pes planus to 30 percent, effective December 19, 
1991.  Thereafter, in September 1993, the RO increased the 
evaluation of this condition to 50 percent, effective 
February 18, 1993.  Because the increase in the evaluation of 
the veteran's bilateral pes planus, prior to February 18, 
1993, does not represent the maximum schedular rating 
available for the disability, his claim for an increased 
evaluation for this condition remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993).  Further, in light of 
the veteran's assertion that his bilateral pes planus 
warrants an increased evaluation on an extraschedular basis, 
the Board has recharacterized the veteran's claim as separate 
issues as indicated on the title page.

When this issue was previously before the Board in March 
2000, it was remanded for further development and 
adjudication, which has been accomplished.

In the June 1992 rating decision, the RO also denied 
entitlement to an increased evaluation for his 
pseudofolliculitis barbae, and the veteran perfected an 
appeal of this determination; however, in that March 2000 
decision, the Board denied entitlement to an evaluation in 
excess of 10 percent for this disability, and thus this issue 
is no longer before the Board.  

As a final preliminary matter, the Board notes that in 
February 2002, the veteran, accompanied by his 
representative, offered testimony at a hearing held at the RO 
before the undersigned traveling Veterans Law Judge (formerly 
referred to as a Member of the Board).  


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Prior to February 18, 1993, the veteran's bilateral pes 
planus was productive of pronounced disability, with marked 
pronation, extreme tenderness of the plantar surface of the 
foot, marked inward displacement, and severe spasm of the 
tendo achillis on manipulation, which was not improved by 
orthopedic shoes and appliances.

3.  Since February 18, 1993, the veteran's bilateral pes 
planus has continued to be pronounced, with marked pronation, 
extreme tenderness of the plantar surface of the foot, marked 
inward displacement, and severe spasm of the tendo achillis 
on manipulation, which is not improved by orthopedic shoes 
and appliances.

4.  The evidence does not show that the veteran's bilateral 
pes planus has been manifested by an exceptional or unusual 
disability picture that has been productive of marked 
interference with employment or frequent periods of 
hospitalization.




CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for bilateral 
pes planus, prior to February 18, 1993, have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5276 (2002).

2.  The criteria for an evaluation in excess of 50 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.7, 4.71a, Diagnostic Code 5276 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for an increased rating for his bilateral pes 
planus, both prior to and since February 18, 1993, and that 
the requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature, extent and severity of his bilateral 
pes planus in February 1992, March 1995, and in June and July 
1996.  Further, although he failed to report, the RO 
scheduled him to undergo an examination in May 2000, and 
twice noted his failure to appear for that examination, and 
invited him to offer an explanation for his failure to do so; 
however, to date, the veteran has not responded.  In 
addition, in January 1993, the veteran provided testimony in 
support of this claim to a hearing officer at the RO, and in 
February 2000, he testified at a hearing conducted by the 
undersigned Veterans Law Judge.  Further, the RO has 
associated with the claims folder his pertinent employment 
and treatment records.  

Further, in addition to the March 2000 Board remand, the 
veteran and his representative have been provided with a 
statement of the case and supplemental statements of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notify them 
of the evidence needed by the veteran to prevail on the 
claim.  In the March 2000 remand and in the RO's April and 
June 2000 as well as its July 2002 letters, VA notified the 
veteran of the evidence needed to substantiate his claim and 
offered to assist him in obtaining any relevant evidence.  
These letters gave notice of what evidence the appellant 
needed to submit and what evidence VA would try to obtain.  
By way of the aforementioned documents, the veteran was 
specifically informed of the cumulative evidence of record, 
as well as what evidence the appellant needed to submit and 
what evidence VA would try to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without a second remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA, or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
additional assistance would aid him in substantiating his 
claim.  Hence, no further notice or assistance to the veteran 
is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

Background

In a November 1984 rating decision, the RO granted service 
connection for bilateral pes planus and assigned a 
noncompensable evaluation for this disability under 
Diagnostic Code 5276, effective February 9, 1984.  In 
December 1991, the veteran filed this claim seeking a 
compensable rating for this condition.

Pursuant to VA's duty to assist, the RO associated records of 
the veteran's VA outpatient treatment, dated from January 
1991 to January 1992.  These records show that the veteran 
was seen for pain pes planus, that he treated the condition 
with Motrin, and that he was fitted for orthotics.

In addition, in February 1992, the veteran was afforded a VA 
examination to assess the nature, extent and severity of his 
bilateral pes planus.  At the outset of his report, the 
physician noted the history of the veteran's condition.  
During the examination, the veteran reported that he used 
arch supports and that doing so provided some relief from his 
foot pain.  The examination revealed that the veteran walked 
without a limp and was able to squat.  In addition, the 
physician stated that the veteran had marked lowering of the 
arches of his feet and had tenderness about the navicular and 
cuneiform areas of both feet, on both the dorsum and plantar 
aspects.  The examiner diagnosed the veteran as having first 
degree bilateral pes planus with very mild pronation on 
weight bearing.

Based on the above evidence, in a June 1992 rating decision, 
the RO increased the evaluation of the veteran's bilateral 
pes planus to 10 percent, effective December 19, 1991.  

The veteran appealed, asserting that his bilateral pes planus 
was much more disabling than reflected by the 10 percent 
evaluation; instead, he maintained that a 50 percent rating 
was warranted.  In support, he challenged the adequacy of the 
February 1992 VA examination, asserting that it was conducted 
too briefly, and that the clinical findings were inaccurate.  
In this regard, the veteran stated that he could walk barely 
two to three feet without limping, and reported that he had a 
substantial limp due to his foot tenderness.  In addition, 
the veteran indicated that walking was very awkward for him 
and that he had substantial foot spasms and cramps.  He 
further argued that he had limitation of motion of his feet 
and ankles.  In addition, he characterized his bilateral pes 
planus as severe and reported that the condition was not 
improved by the use of orthotics.

In January 1993, the veteran testified at a hearing conducted 
by a hearing officer at the RO.  During the hearing, he 
reported that he had thickened calluses on the bottom and top 
of his feet that were very tender, as well as that he had 
swelling.  In addition, he stated that he had restricted 
range of motion of his feet.  The veteran also indicated that 
he treated the condition with 1,600 to 2, 400 mg of Motrin 
daily, which lessened but did not control his foot spasms.  
Further, the veteran testified that, despite wearing 
orthotics "religiously," he had cramping and spasms.  He 
also reported that he was able to take brief breaks to sit 
down and rest at work, which helped relieve some of his 
symptoms.  The veteran added, however, that due to his fear 
of having spasms, he worried about his ability to drive a 
car.  Finally, he reported that due to his bilateral pes 
planus, he was not physically active and was a candidate for 
foot surgery.

Based on the veteran's testimony, in a February 1993 rating 
decision, the RO increased the evaluation of the veteran's 
bilateral pes planus to 30 percent, effective December 19, 
1991.

Thereafter, the RO obtained records of the veteran's VA 
outpatient treatment, dated from February 1991 to July 1993.  
A December 1992 entry reflects that the veteran had pain and 
spasms on both of his feet, and that the examination revealed 
that he had severe bilateral pes planus, with very weak 
posterior and anterior tibial muscles.  In addition, the 
examiner indicated that the abductor hallucis muscle appeared 
to be the cause of the spasms and pain on the medial side of 
his feet.  The podiatrist added that the veteran's orthotics 
appeared to "help somewhat," and diagnosed him as having 
bilateral pes planus with weak posterior tibial, anterior 
tibial and peroneal muscle groups and spasm of the abductor 
hallucis.  A February 1993 record shows the veteran had 
painful feet and had recurrent muscle spasm; the diagnosis 
was peroneal spastic flat foot.  Further, an April 1993 entry 
indicates that the veteran exhibited pain on weight bearing 
on both of his feet and had spasms.  Thereafter, when seen in 
July 1993, the podiatrist stated that the veteran had 
pronounced pes planus with marked pronation, extreme 
tenderness of the plantar surfaces, limited dorsiflexion of 
the feet, and a short Achilles, which he explained 
accentuated his pronation.  In addition, the examiner 
reported that his condition had not improved with orthotics 
and that he continued to suffer from pronounced painful 
spasms in both feet.  Finally, he stated that the veteran 
required assistance when walking, "such as a cane."

In a September 1993 rating decision, the RO increased the 
evaluation of the veteran's bilateral pes planus to 50 
percent, effective February 18, 1993.  In doing so, the RO 
indicated that many of the records had already been 
considered, and explained that it selected February 18, 1993, 
as the date of increase because it showed that the veteran 
suffered from painful feet with recurrent spasms, and thus 
was the first date on which it was factually ascertainable 
that there was an increase in foot disability.

In response, the veteran asserted that his bilateral pes 
planus warranted a 50 percent evaluation prior to February 
18, 1993.

In March 1995, the veteran was afforded a formal VA foot 
examination.  The physician noted his pertinent medical 
history.  The veteran complained that he was unable to walk 
more than twenty yards without pain, and that he had cramps 
and spasms in both feet.  The examiner noted that the veteran 
presented wearing orthotics and that he had a loss of the 
longitudinal and transverses arches and had pronation of both 
hind feet.  The examination revealed that he had hyperlaxity 
of the joints of each foot, as well as calluses on the 
lateral aspect of both fifth toes.  With respect to the 
veteran's functional impairment, the physician observed that 
the veteran walked with the benefit of a cane; the diagnosis 
was bilateral pes planus.

The record shows that the veteran was a VA employee, and he 
subsequently submitted copies of requests for leave from his 
position, dated in August and November 1993.  In an August 
1993 memorandum to his supervisor, the veteran requested a 
leave of absence for approximately three weeks, explaining 
that he had suffered a work-related, right hand injury that 
made it "extremely difficult" and frustrating to work.  In 
addition, the veteran indicated that he had enough sick leave 
to cover the time off.

In the November 1993 request, the veteran applied for advance 
sick leave.  He again cited a March 1993 right hand injury, 
and stated that he needed fourteen days of sick leave.  In 
support, he attached a statement from his treating VA 
physician, and the file shows that the request was approved.

In June and July 1996, the veteran was afforded VA joints 
examinations to determine whether he had secondary orthopedic 
impairment as a consequence of his bilateral pes planus.  The 
examination disclosed that his bilateral pes planus continued 
to be manifested by similar symptoms.  Based on the 
examination reports, however, in October 1996, the RO 
established service connection for impairment of the right 
knee and assigned a noncompensable evaluation, effective 
August 3, 1993, and for regional myofascial disease of the 
ankles, lower legs, upper legs, hips, abdomen and low back, 
and assigned a 20 percent rating, effective August 3, 1993.

In February 2000, the veteran testified at a hearing held at 
the RO before the undersigned Veterans Law Judge.  The 
veteran reported that he was a candidate for an amputation of 
the feet and indicated that they were "constantly" 
spasming.  In addition, he stated that he used a cane to 
ambulate and testified that, even in a sedentary job, use of 
an individual's feet was required.  The veteran further 
stated that, despite treating the disability with Motrin, his 
feet continued to cramp up.  He added that he was forced to 
use a cane when walking, and reported that he was formerly 
employed by a VA medical facility, but was terminated after 
depleting his sick leave due to his bilateral pes planus.

In March 2002, the Board remanded this matter for further 
development and adjudication.  In doing so, the Board noted 
that the veteran asserted entitlement to increased 
evaluations for his bilateral pes planus on an extraschedular 
basis.  In remanding this matter, the Board instructed the RO 
to obtain any outstanding records.  The Board also directed 
the RO to ask the veteran to identify the VA medical facility 
at which he was formerly employed and have him complete an 
authorization so that it could obtain those records.  In 
addition, the Board instructed the RO to afford him a 
contemporaneous VA examination to assess the nature and 
extent of his bilateral pes planus.  Further, in light of his 
contentions, the Board instructed the RO to consider whether 
an extraschedular evaluation was warranted.

In compliance with the Board's remand instructions, in an 
April 2000 letter, the RO requested that the veteran identify 
any health care providers who had treated his bilateral pes 
planus since 1991, as well as the name of the VA medical 
facility in which he was employed so that it could access his 
personnel records and confirm the impact of his bilateral pes 
planus on his employment.  The RO also advised him that it 
had scheduled him to undergo another formal VA examination to 
assess his service-connected bilateral pes planus.  

As the RO indicated in its June 2000 and July 2002 letters to 
the veteran, however, although the notification was sent to 
his current address (which had not changed), despite these 
letters, the veteran had failed to identify any additional 
health care providers or the identity of the VA medical 
facility in which he was employed and from which he was 
reportedly terminated due to his bilateral pes planus.  In 
addition, the RO noted that he had failed to for the 
scheduled VA examination, and that the veteran had not 
responded to its request for an explanation for his failure 
to do so.




Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's bilateral pes planus is evaluated 30 percent 
disabling prior to February 18, 1993, and 50 percent 
disabling since that time, under Diagnostic Code 5276.  That 
code provides that severe bilateral pes planus, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indications 
of swelling on use, and characteristic callosities warrants a 
30 percent evaluation.  Pronounced bilateral pes planus, with 
marked pronation, extreme tenderness of the plantar surface 
of the foot, marked inward displacement, and severe spasm of 
the tendo achillis on manipulation, which is not improved by 
orthopedic shoes and appliances, warrants a 50 percent 
evaluation.

Prior to February 18, 1993

As discussed above, because the evidence shows that the 
veteran's bilateral pes planus is productive of extreme 
tenderness, swelling, pain and spasms, in September 1993, the 
RO increased the evaluation of this condition to 50 percent, 
effective February 18, 1993.  The VA outpatient treatment 
records, however, dated prior to that time, however, show 
that the disability was productive of these symptoms.  
Indeed, when treated on an outpatient basis in December 1992, 
the VA podiatrist reported that the veteran had painful feet 
and had recurrent muscle spasm, and the subsequent 1993 VA 
outpatient treatment records show that he continued to suffer 
from marked pronation, severe spasms, pain and tenderness, 
and that the condition had not improved with orthotics.  
Moreover, these records show that he required assistance when 
walking.  

The Board observes that the findings and conclusions 
contained in these VA outpatient treatment records are 
consistent with the veteran's statements and January 1993 
testimony, and the December 1992 entry was apparently 
overlooked by the RO in its September 1993 rating action.  In 
light of the above, the Board finds that the veteran's 
bilateral pes planus warrants a 50 percent schedular rating 
prior to February 18, 1993.  As a final point, the Board 
reiterates that the veteran failed to report for the May 2000 
VA examination and has not offered an explanation for his 
failure to do so; however, the Board finds that because the 
veteran reported for the February 1992, March 1995 and June 
and July 1996 VA examinations, and because this aspect of 
claim seeking an increased rating for the period prior to 
February 18, 1993, is too remote from the date of the May 
2000 examination, it has not relied on his failure to report 
for that examination.  

Current evaluation

As noted above, the veteran's bilateral pes planus is 
currently rated as 50 percent disabling under Diagnostic Code 
5276, the maximum evaluation is available under this code.  
The evidence shows that although the veteran continues to 
suffer from marked pronation, severe spasms, pain and 
tenderness, and that the condition had not improved with 
orthotics, because the veteran is already receiving the 
maximum disability rating available under Diagnostic Code 
5276, the claim for an increased schedular rating must be 
denied.  In light of the above, the Board has not relied on 
the veteran's failure to report for the May 2000 VA 
examination as a basis for this determination.


Extraschedular consideration

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is no showing that the veteran's 
bilateral pes planus has been productive of so exceptional or 
so unusual a disability picture as to warrant the assignment 
of a higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321.  There is no indication that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the maximum 50 percent 
schedular evaluation).  

In reaching this conclusion, the Board notes that the 
evidence shows that the veteran was absent from work due to a 
nonservice-connected, hand injury, rather than as a 
consequence of his bilateral pes planus.  Further, the 
veteran has failed to respond to the RO's request to identify 
the VA medical facility at which he worked and was reportedly 
terminated due to his bilateral pes planus, and has also 
failed to report for the May 2000 VA examination.  Both his 
personnel records and the information obtained during the VA 
examination might have provided evidence in support of his 
claim seeking entitlement to an increased rating on an 
extraschedular basis.  The Board notes, however, that because 
he failed to appear, or even provide an explanation for his 
failure to do so, or respond to the RO's request for the 
identity of the VA medical facility or express an intent to 
do so, there is simply no objective basis to support the 
grant of an extraschedular rating.  Indeed, his August and 
November 1993 requests for medical leave strongly suggest to 
the contrary.  

Further, although the veteran has reported that he is a 
candidate for foot surgery to treat this condition, to date 
his has not had this surgery, and the Board cannot speculate 
as to whether and when he may indeed undergo this procedure.  
In any event, during this lengthy appeal period, the veteran 
has not been hospitalized to treat this condition, and thus 
the disability has not been shown to warrant frequent, or 
indeed any, periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
Board is not required to remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 50 percent rating prior to February 18, 
1993, for bilateral pes planus, is granted.

Entitlement to an evaluation in excess of 50 percent is 
denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

